Citation Nr: 0810210	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder of the 
upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1977 to 
February 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In October 2006, the Board remanded the case to the RO for 
additional development to arrange for a dermatological 
examination.  That development is completed, and the case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

There is no competent medical evidence of in-service 
occurrence of a skin disorder of the upper extremities.


CONCLUSION OF LAW

A skin disorder of the upper extremities was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in April 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Lawrence Joel Army Health Clinic 
from April 2003 to October 2004.  The veteran submitted 
private treatment records of April 2003.  The appellant was 
afforded VA medical examinations in November 2006 and June 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he incurred a skin disorder of the 
upper extremities in service.  Service medical records are 
silent for any complaints, treatment or diagnoses of a skin 
disorder of the upper extremities.  The service separation 
examination of September 2002 does not indicate a skin 
disorder of the upper extremities, although numerous other 
conditions are noted.

In April 2003, about two months after discharge, a private 
physician/dermatologist examined the veteran's right arm and 
diagnosed him with impetiginized eczematous or contact 
dermatitis, but did not provide a nexus opinion as to whether 
the veteran's skin disorder was related to service.  VA 
outpatient treatment records of April 2003 reveal the veteran 
was treated for a rash over his chest and arms.  In the same 
month, the veteran was privately treated for right arm 
impetiginized eczematous or contact dermatitis.  

A VA examination of May 2003, failed to examine the veteran 
for any skin disorders of the upper extremities, and it is 
unclear whether the examiner had an opportunity to review the 
veteran's service medical records.
VA outpatient records of October 2004 diagnose the veteran 
with generalized dry skin over his extremities and abdomen.  
A VA examination of November 2006 that failed to furnish an 
opinion as to the etiology of the veteran's upper extremity 
rash noted that the veteran complained of eczematous 
dermatitis on his upper trunk and upper extremities that 
began after his active service and was first documented in 
April 2003.

In June 2007, a VA examiner who reviewed the claims file 
diagnosed the veteran with eczematous dermatitis, and 
reported that it did not occur during military service, was 
not aggravated by military service, was not the result of 
some incident of active service, and was not related to his 
service-connected tinea pedis.  "There is no evidence in the 
veteran's service medical records that this condition had its 
onset during military service or is in any way related to his 
tinea pedis (skin rash affecting his feet)," the physician 
opined.  

The evidence weighing in favor of the veteran consists of the 
veteran's assertions since his March 2003 claim that his 
current skin disorder of the upper extremities was incurred 
in service.  However, in order to render competent medical 
opinion, a witness must be competent to be probative as to 
the facts under consideration, and the veteran does not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for a skin disorder of the upper 
extremities.  Also weighing against the veteran's claim is 
the VA examination opinion of June 2007 that there is no 
medical nexus between the veteran's skin disorder of the 
upper extremities and his service.

After a review of all the evidence of record, the Board finds 
that there was no in-service occurrence of a skin disorder of 
the upper extremities, and the veteran's currently diagnosed 
skin disorder of the upper extremities is not related to 
service.  Additionally, the Board finds that the first 
evidence of the veteran's skin disorder of the upper 
extremities was not until two months after service separation 
and competent medical opinion does not provide a nexus 
between the veteran's service and his current skin disorder 
of the upper extremities.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a skin disorder of the upper 
extremities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


